[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                  FOR THE ELEVENTH CIRCUIT
                                           U.S. COURT OF APPEALS
                   ________________________ ELEVENTH CIRCUIT
                                                         April 29, 2005
                           No. 03-15357               THOMAS K. KAHN
                     ________________________              CLERK

                D. C. Docket No. 02-60403 CV-DLG

MICHAEL A. PUSKAC,

                                      Petitioner-Appellant,


                               versus


SECRETARY FOR THE DEPARTMENT OF CORRECTIONS,
James Crosby,

                                      Respondent-Appellee.


                     ________________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                   _________________________

                          (April 29, 2005)
Before BLACK, MARCUS and FAY, Circuit Judges.

PER CURIAM:

      Petitioner Michael Puskac is a state prisoner who is currently incarcerated

for grand theft. He was initially convicted of both burglary and grand theft,

however his burglary charge has been dismissed. Pursuant to 28 U.S.C. § 2254,

Puskac filed a petition for habeas corpus in federal district court. Puskac argued,

inter alia, that his counsel was constitutionally deficient.

      The district court denied relief and granted a certificate of appealability

(COA) on the following ineffective-assistance-of-counsel claims: (1) failure to

adequately move for judgment of acquittal; (2) failure to investigate the value of

the stolen items; (3) failure to object to the jury instruction concerning the

burglary charge; and (4) failure to file a motion to recuse and/or petition for writ

of mandamus when a continuance was denied. Puskac moved to expand the COA,

and this Court granted the motion on the following issue only: “Whether the

district court erred in denying as a state law issue not cognizable in a 28 U.S.C.

§ 2254 petition appellant’s claim that ‘[h]e received an illegal sentence when the

court dismissed the burglary charge, because nothing was left to support the

charge of grand theft.’” We have reviewed the record and the arguments, and we

conclude the district court did not err in denying Puskac’s federal habeas petition.

      AFFIRMED.
                                           2